PER CURIAM.
This appeal is from an order denying in part the defendant’s motion to retax the costs theretofore taxed in favor of the plaintiff. The Municipal Court Code makes no provision for an appeal of this character. If, upon a motion made for a review of taxation of costs, the judgment is thereby increased or diminished, an appeal, if taken at all, must be from the judgment. Speigelman v. Union R. R. Co., 95 App. Div. 92, 88 N. Y. Supp. 478. If, upon such review, the motion is denied, and the judgment remains as originally entered, following the rule-laid down in People ex rel. Solomon v. Lang, 109 App. Div. 706, 96 N. Y. Supp. 555, the appeal must likewise be taken from the judgment, bringing up, by reference thereto in the notice of appeal, the order denying the motion. In order to prevent another appeal, however, we may say that we have carefully examined the record and consider the action of the lower court correct. .
Appeal dismissed, with $10 costs.